DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Objections
3.	Claim 14 is objected to because of the following informalities:
Claim 14, line 1, “The method of claim 10” should read --The method of claim 1--.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because of the following.
The claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “One or more non-transitory computer-readable storage media comprising processor-executable instruction to instruct a computing system to:”. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Probabilistic Well Time Estimation Using Operations Reporting Data”, Codling et al. (referred hereafter Codling et al.).
Referring to claim 1, Codling et al. disclose a method (Abstract) comprising:
accessing data associated with a well and one or more offset wells (page 1, Introduction section; page 2, Well-Operations Time Reporting section; page 3, Strategy for Sampling Offset Well-Time Data section), wherein the data comprise data that correspond to multiple instances of performance of a well-related activity that utilizes a rig (Tables 1-2);
based on at least a portion of the data, generating a set of distributions via parametric estimation that determines parameters for each distribution in the set of distributions (page 1, Introduction section; page 3, Strategy for Sampling Offset Well-Time Data section; Table 1), wherein the distributions are for the well-related activity and correspond to time to perform the well-related activity (pages 3-4, Sampling Planned Operations Time or Rate section; Figures 1-2; pages 5-6, Applying Planned Time Data section);
via hypothesis testing, automatically analyzing individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (pages 6-7, Distributions Compared section; Tables 3-5; page 7, Stepped Distribution section; Figure 5); and
for one or more passed individual distributions, outputting one of the passed individual distributions for the well for estimating a time to perform the well-related activity at the well (page 8, Checking the Results and Balancing the Model section; Figures 7-8; pages 10-11, Validating Results section; Figure 9). 
As to claim 19, Codling et al. disclose a system (Abstract) comprising:
a processor (Abstract);
memory accessible by the processor; (Abstract)
processor-executable instructions stored in the memory and executable to instruct the system (Abstract) to:
access data associated with a well and one or more offset wells (page 1, Introduction section; page 2, Well-Operations Time Reporting section; page 3, Strategy for Sampling Offset Well-Time Data section), wherein the data comprise data that correspond to multiple instances of performance of a well-related activity that utilizes a rig (Tables 1-2);
based on at least a portion of the data, generate a set of distributions via parametric estimation that determines parameters for each distribution in the set of distributions (page 1, Introduction section; page 3, Strategy for Sampling Offset Well-Time Data section; Table 1), wherein the distributions are for the well-related activity and correspond to time to perform the well-related activity (pages 3-4, Sampling Planned Operations Time or Rate section; Figures 1-2; pages 5-6, Applying Planned Time Data section);
via hypothesis testing, automatically analyze individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (pages 6-7, Distributions Compared section; Tables 3-5; page 7, Stepped Distribution section; Figure 5); and
for one or more passed individual distributions, output one of the passed individual distributions for the well for estimating a time to perform the well-related activity at the well (page 8, Checking the Results and Balancing the Model section; Figures 7-8; pages 10-11, Validating Results section; Figure 9). 
Referring to claim 20, Codling et al. disclose one or more computer-readable storage media comprising processor-executable instructions to instruct a computing system to:
access data associated with a well and one or more offset wells (page 1, Introduction section; page 2, Well-Operations Time Reporting section; page 3, Strategy for Sampling Offset Well-Time Data section), wherein the data comprise data that correspond to multiple instances of performance of a well-related activity that utilizes a rig (Tables 1-2);
based on at least a portion of the data, generate a set of distributions via parametric estimation that determines parameters for each distribution in the set of distributions (page 1, Introduction section; page 3, Strategy for Sampling Offset Well-Time Data section; Table 1), wherein the distributions are for the well-related activity and correspond to time to perform the well-related activity (pages 3-4, Sampling Planned Operations Time or Rate section; Figures 1-2; pages 5-6, Applying Planned Time Data section);
via hypothesis testing, automatically analyze individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (pages 6-7, Distributions Compared section; Tables 3-5; page 7, Stepped Distribution section; Figure 5); and
for one or more passed individual distributions, output one of the passed individual distributions for the well for estimating a time to perform the well-related activity at the well (page 8, Checking the Results and Balancing the Model section; Figures 7-8; pages 10-11, Validating Results section; Figure 9). 

As to claim 2, Codling et al. disclose a method (Abstract) wherein the outputting comprises automatically selecting one of a plurality of passed individual distributions as a best fit to at least a portion of the data (Table 3; Figure 5; pages 6-7, Distributions Compared section). 
Referring to claim 3, Codling et al. disclose a method (Abstract) comprising performing the well-related activity for the well (Table 2; page 2, Well-Operations Time Reporting section). 
As to claim 4, Codling et al. disclose a method (Abstract) comprising revising a digital plan for the well based at least in part on a time for performing the well-related activity for the well (Table 2; page 2, Well-Operations Time Reporting section; pages 3-4, Sampling Planned Operations Time or Rate section). 
Referring to claim 5, Codling et al. disclose a method (Abstract) wherein the well-related activity is characterized by a rate, wherein the rate is defined in distance (e.g., depth) divided by time (pages 3-4, Sampling Planned Operations Time or Rate section). 
As to claim 6, Codling et al. disclose a method (Abstract) wherein each of the distributions comprises a distribution density with respect to time or a distribution density with respect to a rate (pages 5-6, Applying Planned Time Data section; Table 3; pages 6-7, Distributions Compared section). 
Referring to claim 7, Codling et al. disclose a method (Abstract) comprising performing the method of claim 1 for a plurality of well-related activities and outputting a plurality of different passed individual distributions for the well (page 8, Checking the Results and Balancing the Model section; Figures 7-8; pages 10-11, Validating Results section; Figure 9). 
As to claim 8, Codling et al. disclose a method (Abstract) comprising estimating a cumulative time for performing the plurality of well-related activities using the plurality of different passed individual distributions for the well (Table 2; page 2, Well-Operations Time Reporting section; Figure 1; pages 3-4, Sampling Planned Operations Time or Rate section; Tables 4-5; pages 6-7, Distributions Compared section). 
Referring to claim 9, Codling et al. disclose a method (Abstract) wherein, for no passed individual distributions, based at least in part on a portion of the data, generating a distribution via nonparametric estimation (pages 4-5, Sampling Non-Productive Time (NPT) section; Figures 3-4). 
As to claim 10, Codling et al. disclose a method (Abstract) wherein the well-related activity comprises assembly components of equipment or comprises downhole activity (pages 3-4, Sampling Planned Operations Time or Rate section). 
Referring to claim 11, Codling et al. disclose a method (Abstract) comprising generating a digital plan for construction of at least a portion of the well based at least in part on the outputting (page 8, Checking the Results and Balancing the Model section; Figures 7-8; pages 10-11, Validating Results section; Figure 9). 
As to claim 13, Codling et al. disclose a method (Abstract) wherein the parametric estimation comprises maximum likelihood estimation that determines corresponding parameters of at least one distribution in the set of distributions (Table 3; pages 6-7, Distributions Compared section). 
Referring to claim 14, Codling et al. disclose a method (Abstract) wherein the set of distributions comprises at least one member selected from a group that comprises normal, lognormal, gamma, Weibull, uniform, triangle, and BetaPERT (Table 3; pages 6-7, Distributions Compared section). 
As to claim 17, Codling et al. disclose a method (Abstract) comprising pre-processing at least a portion of the data (pages 4-5, Sampling Non-Productive Time (NPT) section; Figures 3-4; pages 7-8, Applying Non-Productive Time (NPT) section; Table 6). 
Referring to claim 18, Codling et al. disclose a method (Abstract) wherein the pre-processing comprises identifying one or more outliers and removing at least one of the outliers from the data prior to generating the set of distributions (pages 4-5, Sampling Non-Productive Time (NPT) section; Figures 3-4; pages 7-8, Applying Non-Productive Time (NPT) section; Table 6). 
As to claim 21, Codling et al. disclose a method (Abstract) comprising, based at least in part on the one of the passed individual distributions for the well, simulating a total well time estimation for constructing at least a portion of the well (Table 3; pages 6-7, Distributions Compared section; page 13, Appendix A: Stepped Distribution section).
Referring to claim 22, Codling et al. disclose a method (Abstract), wherein the simulating predicts a confidence interval for the total well time estimation (page 8, Checking the Results and Balancing the Model section; Figures 7-8).
As to claim 23, Codling et al. disclose a method (Abstract), comprising generating one or more graphical user interfaces that indicate the well-related activity for the well, the one of the passed individual distributions for the well and an estimated time for performance of the well-related activity based on the one of the passed individual distributions (pages 10-11, Validating Results section; Figure 9).
Referring to claim 24, Codling et al. disclose a method (Abstract), wherein the one or more graphical user interfaces that indicate offset well information utilized to generate the one of the passed individual distributions (pages 10-11, Validating Results section; Figure 9). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codling et al. as applied to claim 1 above, and further in view of “Statistical Detection of Hydrocarbons from Well Logs”, Lee Etnyre (referred hereafter Etnyre).

In regard claim 16, Codling et al. do not expressively disclose:
the hypothesis testing comprises implementing a Kolmogorov-Smirnov test.
Etnyre, in a same field of endeavor, discloses that it is known in the art to provide:
the hypothesis testing comprises implementing a Kolmogorov-Smirnov test (pages 5-11, The Kolmogorov-Smirnov Test section, Figure 3; pages 16-22, An Appalachian Basin Example section, Figures 8-11, Tables 5-7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Etnyre into Codling al. reference for developing/testing models and tools to help plant operators in understanding the phenomenon and properly managing it using large datasets, containing historical measurements of hundreds of plant signals, for identifying the most critical components of the production system.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Etnyre.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Codling et al. and Etnyre to obtain the invention as specified in claim 16. 
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-11, 13-14, and 17-24 have been considered but are moot based on new ground of rejection(s).

8.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.	

Regarding claim 16 rejected under 35 U.S.C. 103 over Etnyre, Examiner’s position is that Etnyre discloses hypothesis testing comprises implementing a Kolmogorov-Smirnov test as following:

    PNG
    media_image1.png
    496
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    824
    media_image2.png
    Greyscale

(Etnyre, page 10, 1st – 2nd para.)

Thus, Etnyre discloses Kolmogorov-Smirnov test (e.g., K. S. test) of fit testing or hypothesis testing.


    PNG
    media_image3.png
    198
    841
    media_image3.png
    Greyscale

(Etnyre, page 16, last para.)


    PNG
    media_image4.png
    176
    842
    media_image4.png
    Greyscale

(Etnyre, page 17, 1st para.)

Thus, Etnyre discloses analyzing individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions,  wherein the distributions are for a well-related activity and correspond to time to perform the well-related activity (e.g., “At the time of completion this well was drilled in an area where it appeared other productive wells had been plugged and porosity calibrations (matrix density) were uncertain.” and “Figure 8 is a Pickett cross plot of porosity versus resistivity on logarithmic grids … a cementation exponent …. Calculated actual open flow for this well was 539 thousand cubic feet per day.”) using hypothesis testing, and the hypothesis testing comprises implementing a Kolmogorov-Smirnov test.

Therefore, a combination of teachings of Codling et al. and Etnyre would have been obvious to one of ordinary skill in the art in order to obtain the invention as specified in claim 16.

Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864